              Case 3:20-cv-02868-WHO Document 1 Filed 04/27/20 Page 1 of 8




 1 Scott A. Powell (pro hac vice)
   HARE, WYNN, NEWELL & NEWTON, LLP
 2 2025 Third Avenue North, 8th Floor
   Birmingham, AL 35203
 3 Scott@hwnn.com
   Phone: (205) 328-5330
 4 Fax: (205) 324-2165
   ATTORNEY FOR PLAINTIFF TYLER DIAZ
 5
                               UNITED STATES DISTRICT COURT
 6                         NORTHERN DISTRICT OF CALIFORNIA
                                  SAN FRANCISCO DIVISION
 7
      IN RE JUUL LABS, INC., MARKETING,         Case No. 3:19-md-02913-WHO
 8    SALES PRACTICES, AND PRODUCTS
      LIABILITY LITIGATION                      Honorable William H. Orrick
 9
10
     This Document Relates to:                                      JURY TRIAL DEMANDED
11
     TYLER DIAZ                 3:20-cv-2868
12

13                   SHORT-FORM COMPLAINT AND DEMAND FOR JURY TRIAL
                                   (PERSONAL INJURY)
14
           The Plaintiff(s) named below file(s) this Short-Form Complaint and Demand for Jury Trial
15 against Defendants named below by and through the undersigned counsel. Plaintiff(s) incorporate(s)
   by reference the allegations contained in Plaintiffs’ Consolidated Master Complaint (Personal
16 Injury), in In re Juul Labs, Inc., Marketing, Sales Practices, and Products Lability Litigation, MDL

17 No. 2913 in the United States District Court for the Northern District of California. Plaintiff(s) file(s)
   this Short-Form Complaint as permitted by Case Management Order No. 7 of this Court.
18
            Plaintiff(s) select and indicate by checking-off where requested, the Parties and Causes of
19 Actions specific to this case.1
20             Plaintiff, by and through his undersigned counsel, alleges as follows:
21

22

23

24

25
     1
         If Plaintiff wants to allege additional Cause(s) of Action other those selected in paragraph 10, the specific
26 facts supporting any such additional Cause(s) of Action, must be pled in a manner complying with the
     requirements of the Federal Rules of Civil Procedure (see paragraph 11). In doing so you may attach additional
27 pages to this Short-Form Complaint.

28
                                                            -1-
                    TYLER DIAZ VS. JLI, AGI, ET AL. -- SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                            (PERSONAL INJURY)
             Case 3:20-cv-02868-WHO Document 1 Filed 04/27/20 Page 2 of 8




 1 I.          DESIGNATED FORUM2

 2             1.      Identify the Federal District Court in which the Plaintiff would have filed in the
                       absence of direct filing:
 3
                             District of New Jersey
 4
                        (“Transferee District Court”).
 5

 6 II.         IDENTIFICATION OF PARTIES

 7             A.      PLAINTIFF(S)

 8                  2. Injured Plaintiff(s): Name of the individual injured due to use of JUUL products:
                          Tyler Diaz
 9
                        (“Plaintiff”).
10

11                  3. At the time of the filing of this Short-Form Complaint, Plaintiff resides at:

12                        Collinwood, New Jersey

13
                    4. Consortium Plaintiff: Name of the individual(s) that allege damages for loss of
14                     consortium:
15                           N/A
16                      (“Consortium Plaintiff”).

17
                    5. Survival and/or Wrongful Death Claims:
18                     (a)         Name and residence of Decedent Plaintiff when he/or she suffered a JUUL
19                                 related death:
                                    N/A
20

21
                       (b)         Plaintiff/Decedent died on:
22                                  N/A
23

24                     (c)         Plaintiff is filing this case in a representative capacity as the N/A of the N/A
                                   having been duly appointed as such by the Court of N/A.
25
               B.      DEFENDANT(S)
26
27
     2
28       See Case Management Order No. 3, at II(C) (ECF No. 309).
                                                             -2-
                    TYLER DIAZ VS. JLI, AGI, ET AL. -- SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                            (PERSONAL INJURY)
              Case 3:20-cv-02868-WHO Document 1 Filed 04/27/20 Page 3 of 8




 1               6.     Plaintiff(s) name(s) the following Defendants in this action

 2                               JUUL LABS, INC., previously d/b/a as PAX LABS, INC. and PLOOM INC.;3
 3                               ALTRIA GROUP, INC.;4
 4
                                 PHILIP MORRIS USA, INC.;5
 5
                                 ALTRIA CLIENT SERVICES LLC;6
 6
                                 ALTRIA GROUP DISTRIBUTION COMPANY;7
 7
                                 ALTRIA ENTERPRISES LLC;8
 8

 9                      THE MANGEMENT DEFENDANTS

10                               JAMES MONSEES;9
11                               ADAM BOWEN;10
12
                                 NICHOLAS PRITZKER;11
13
                                 HOYOUNG HUH;12
14
                                 RIAZ VALANI;13
15

16                      THE E-LIQUID MANUFACTURING DEFENDANTS

17                               MOTHER MURPHY'S LABS, INC.;14

18

19   3
         Delaware corporation, with its principal place of business in San Francisco, California.
20   4
         Virginia corporation, with its principal place of business in Richmond, Virginia.
     5
21       Virginia corporation with its principal place of business in Richmond, Virginia.
     6
         Virginia limited liability company with its principal place of business in Richmond, Virginia.
22   7
         Virginia corporation with its principal place of business in Richmond, Virginia.
23   8
         Virginia limited liability company with its principal place of business in Richmond, Virginia.
     9
24       A resident of California.
     10
          A resident of California.
25
     11
          A resident of California.
26   12
          A resident of California.
27   13
          A resident of California.
     14
28        North Carolina corporation, with a principal place of business in North Carolina.
                                                             -3-
                      TYLER DIAZ VS. JLI, AGI, ET AL. -- SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                              (PERSONAL INJURY)
              Case 3:20-cv-02868-WHO Document 1 Filed 04/27/20 Page 4 of 8




 1                               ALTERNATIVE INGREDIENTS, INC.;15

 2                               TOBACCO TECHNOLOGY, INC.;16
 3
                                 eLIQUITECH, INC.;17
 4
                        THE DISTRIBUTOR DEFENDANTS
 5
                                 MCLANE COMPANY, INC.;18
 6
                                 EBY-BROWN COMPANY, LLC;19
 7

 8                               CORE-MARK HOLDING COMPANY, INC.;20

 9                      THE RETAILER DEFENDANTS
10                               CHEVRON CORPORATION;21
11
                                 CIRCLE K STORES INC.;22
12
                                 SPEEDWAY LLC;23
13
                                 7-ELEVEN, INC.;24
14

15                               WALMART;25

16                               WALGREENS BOOTS ALLIANCE, INC.26

17              C.      PRODUCT USE
18
     15
19        North Carolina corporation, with a principal place of business in North Carolina.
     16
          Maryland corporation, with a principal place of business in Maryland.
20   17
          Maryland corporation, with a principal place of business in Maryland.
21   18
          Texas corporation with a principal place of business in Texas.
     19
22        Delaware limited liability company with a principal place of business in Illinois.
     20
          Delaware corporation. From 2015-2018, principal place of business California; as of 2019, principal place
23 of business Texas.
     21
24        Delaware corporation with a principal place of business in California.
     22
          Texas corporation with a principal place of business in Arizona.
25
     23
          Delaware corporation with a principal place of business in Ohio.
26   24
          Texas corporation with a principal place of business in Texas.
27   25
          Delaware corporation with a principal place of business in Arkansas.
     26
28        Delaware corporation with a principal place of business in Illinois.
                                                             -4-
                     TYLER DIAZ VS. JLI, AGI, ET AL. -- SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                             (PERSONAL INJURY)
              Case 3:20-cv-02868-WHO Document 1 Filed 04/27/20 Page 5 of 8




 1
                7.      Plaintiff used JUUL during the time period including from February 2018 to January
 2                      2019 and that use caused and or substantially contributed to his injury.
 3
                D.      PHYSICAL INJURY27
 4
                8.      The Plaintiff(s) experienced the following physical condition, injury or illness alleged
 5                      to have been caused and or contributed to as a substantial factor by JUUL:
 6                                ADDICTION
 7
                                  NICOTINE POISIONING
 8
                                 BEHAVIORAL ISSUES/MENTAL HEALTH (check all that apply):
 9

10                                       ANGER/OUTBURSTS
                                         MOOD SWINGS
11
                                         IRRITABILITY
12
                                         SUICIDAL THOUGHTS
13                                       SUICIDAL ATTEMPTS
14                                       DEATH BY SUICIDE

15                                       OTHER (specify): bipolar disorder__________________

16

17
                                 COGNITIVE ISSUES (check all that apply):
18
                                         ATTENTION DEFICIT DISORDER
19
                                         LEARNING IMPAIRMENTS
20                                       LACK OF CONCENTRATION
21                                       TROUBLE SLEEPING

22                                       OTHER (specify):____________________________

23                               CARDIOVASCULAR (check all that apply):
24

25
     27
          Plaintiff(s) must check-off all physical injuries allegedly caused by Plaintiff’s use of JUUL. Plaintiff is not
26 required to plead here emotional or psychological injuries, or all manifestations of the physical injury alleged
     which will be inquired into as part of the Plaintiff’s Fact Sheet (“PFS”). This Short-Form Complaint assumes
27 that emotional and psychological damages are asserted by the Plaintiff.

28
                                                              -5-
                     TYLER DIAZ VS. JLI, AGI, ET AL. -- SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                             (PERSONAL INJURY)
     Case 3:20-cv-02868-WHO Document 1 Filed 04/27/20 Page 6 of 8




 1                            HEART ATTACK

 2                            OTHER CARDIOVASCULAR DIAGNOSIS (specify)
                              ______________________________________________
 3

 4                   NEUROLOGIC (check all that apply):
                        SEIZURES
 5
                        STROKE
 6

 7                   RESPIRATORY/LUNG (check all that apply):
 8                      ACUTE EOSINOPHILIC PNEUMONIA/PULMONARY
                        EOSINOPHILIA
 9
                        ACUTE INTERSTITIAL PNEUMONITIS OR ACUTE PNEUMONIA
10                      ACUTE RESPIRATORY DISTRESS SYNDROME (ARDS)
11                      ASTHMA

12                      BRONCHITIS
                        CHRONIC LUNG PROBLEMS
13
                        CHRONIC OBSTRUCTIVE PULMONARY DISEASE (COPD)
14
                        E-CIGARETTE, OR VAPING, PRODUCT USE ASSOCIATED LUNG
15                      INJURY (EVALI)
                        ESPHYSEMA
16
                        LIPOID PNEUMONIA
17
                        LUNG TRANSPLANT
18                      OTHER SPECIFIED INTERSTITIAL PULMONARY DISEASE
19                      PNEUMONIA (any type) (specify): __________________________

20                      POPCORN LUNG/BRONCHIOLITIS OBLITERANS

21

22

23                   DEATH
24
                      OTHER PERSONAL INJURIES (specify): _                        _      _______
25

26    9.     The physical condition, injury or illness alleged in paragraph 8 occurred on or about:
             mental health problems diagnosed in October 2018; addiction began in 2018;
27           bronchitis diagnosed in summer 2018
28
                                              -6-
           TYLER DIAZ VS. JLI, AGI, ET AL. -- SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                   (PERSONAL INJURY)
           Case 3:20-cv-02868-WHO Document 1 Filed 04/27/20 Page 7 of 8




 1 V.       CAUSES OF ACTION ASSERTED

 2          10.     The following Causes of Action asserted in the Plaintiffs’ Consolidated Master
 3
     Complaint (Personal Injury), and the allegations with regard thereto in the Plaintiffs’ Consolidated
 4
     Master Complaint (Personal Injury), are adopted in this Short Form Complaint by reference:
 5
        Check if   Cause  Cause of Action
 6      Applicable of
 7                 Action
                   Number
 8
                         I       STRICT LIABILITY - DESIGN DEFECT
 9
                         II      STRICT LIABILITY - FAILURE TO WARN
10

11                       III     STRICT LIABILITY - MANUFACTURING DEFECT

12                       IV      PRODUCTS LIABILITY - NEGLIGENT DESIGN
13                       V       PRODUCTS LIABIITY –NEGLIGENT FAILURE TO WARN
14
                         VI      PRODUCTS LIAIBILITY – NEGLIGENT MANUFACTURING
15
                        VII      NEGLIGENCE AND/OR GROSS NEGLIGENCE
16
                        VIII     NEGLIGENT FAILURE TO RECALL/ RETROFIT
17

18                       IX      NEGLIGENT MISREPRESENTATION

19                       X       FRAUD
20                       XI      FRAUDULENT CONCEALMENT
21
                        XII      CONSPIRACY TO COMMIT FRAUD
22
                        XIII     UNJUST ENRICHMENT
23
                        XIV      VIOLATION OF UNFAIR TRADE PRACTICES/CONSUMER
24
                                 PROTECTION LAW and specify which state’s statute below
25                               New Jersey; California
                        XV       BREACH OF EXPRESS WARRANTY
26                      XVI      BREACH OF AN IMPLIED WARRANTY OF
                                 MERCHANTABILITY
27

28
                                                     -7-
                  TYLER DIAZ VS. JLI, AGI, ET AL. -- SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                          (PERSONAL INJURY)
           Case 3:20-cv-02868-WHO Document 1 Filed 04/27/20 Page 8 of 8




 1          WHEREFORE, Plaintiff(s) pray(s) for relief and judgment against Defendants for

 2 compensatory, treble, and punitive damages, medical monitoring to diagnose JUUL induced injuries

 3
     at an earlier date to allow for timely treatment and prevention of exacerbation of injuries, together
 4
     with interest, costs of suit, attorneys' fees, and all such other relief as the Court deems proper, and
 5
     such further relief as the Court deems equitable and just, and as set forth in the Plaintiffs’
 6

 7 Consolidated Master Complaint (Personal Injury).

 8                                         JURY DEMAND

 9          Plaintiff(s) hereby demand a trial by jury as to all claims in this action.
10

11
     Dated: April 27, 2020                    Respectfully Submitted,
12                                            H ARE , W YNN , N EWELL & N EWTON , LLP

13                                            By:          /s/ Scott A. Powell
                                                    SCOTT A. POWELL (admitted pro hac vice)
14                                                  Attorney for Plaintiff Tyler Diaz

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                        -8-
                 TYLER DIAZ VS. JLI, AGI, ET AL. -- SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                         (PERSONAL INJURY)
